Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 1 of 10 PageID #: 417




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 MARK A. LONG,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:17-cv-00142-SEB-TAB
                                                     )
 MADISON COUNTY SHERIFF,                             )
                                                     )
                              Defendant.             )

     ORDER GRANTING PLAINTIFF’S MOTION TO CERTIFY CLASS AND
                 APPLICATION OF CLASS COUNSEL

        This cause is before the Court on Plaintiff’s Motion to Certify Class [Dkt. 75] and

 Application of Class Counsel [Dkt. 77], filed by Plaintiff Mark Long on December 2,

 2019. Mr. Long brings this action on behalf of himself and all similarly situated

 individuals and seeks certification under Federal Rules of Civil Procedure 23(a) and

 23(b)(1)(A), or (2) or (3) of the following proposed class:

        All persons who were arrested without a warrant from January 13, 2015 to
        July 1, 2018, and detained in the Madison County Jail for more than forty-
        eight hours, without a judicial determination that probable cause existed to
        continue to detain them for the offense for which they were arrested, and
        without other valid legal reason to hold the arrestees, including, but not
        limited to, a warrant or hold from another jurisdiction.

 Dkt. 75 at 1.

        Defendant Madison County Sheriff (“the Sheriff”) originally objected to class

 certification but withdrew that objection on March 19, 2020 [Dkt. 98]. While the Sheriff

 no longer objects to class certification, he maintains that, if the class is certified, the

 vehicle for doing so is Rule 23(b)(3), not (b)(1) or (b)(2), and further, that “any class

                                                 1
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 2 of 10 PageID #: 418




 definition should be modified to exclude any individual for whom a ‘bona fide

 emergency or other extraordinary circumstance’ prevented the Defendant from providing

 a prompt probable cause review.” Dkt. 98 at 1–2. Mr. Long does not object to the

 Sheriff’s suggested modification of the class definition.

        For the reasons detailed below, we GRANT Plaintiff’s Motion to Certify Class

 and Application of Class Counsel and certify the class defined in Plaintiff’s motion, as

 modified.

                                    Factual Background

        Mr. Long was arrested without a warrant on July 2, 2016 and placed in the

 Madison County Jail. He was not given a probable cause determination within the 48-

 hour period following his arrest, nor was he released within that time. According to his

 counsel, it is estimated that during the approximately three-and-a-half year period

 described in the proposed class definition, between three hundred and one thousand

 individuals were similarly arrested without a warrant and confined in the Madison

 County Jail without having a judicial probable cause hearing or being released within 48

 hours. Through counsel, Mr. Long filed this action on January 13, 2017, alleging that the

 Sheriff has a practice, custom, or policy, or policy/custom of omission of failing to ensure

 detainees arrested without a warrant are either taken before a judge or magistrate or

 released within 48-hours, which is violative of the Fourth Amendment to the United

 States Constitution, the Supreme Court holdings in Gerstein v. Pugh, 420 U.S. 103

 (1975) and County of Riverside v. McLaughlin, 500 U.S. 44 (1991), and the law of the

 Seventh Circuit as set forth in Luck v. Rovenstine, 168 F.3d 323 (7th Cir. 1999).

                                              2
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 3 of 10 PageID #: 419




                                        Legal Analysis

 I.     Rule 23 Standard

        Rule 23 sets out four threshold requirements for certification of a class action. A

 district court may certify a class only if: “(1) the class is so numerous that joinder of all

 members is impracticable; (2) there are questions of law or fact common to the class; (3)

 the claims or defenses of the representative parties are typical of the claims or defenses of

 the class; and (4) the representative parties will fairly and adequately protect the interests

 of the class.” FED. R. CIV. P. 23(a). These four requirements—the Rule 23(a)

 requirements—typically are summarized as numerosity, commonality, typicality, and

 adequacy of representation. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011).

        In addition to the Rule 23(a) requirements, a class action is appropriate only when

 at least one of the following is present: there is a risk that prosecuting the matter in

 separate actions will create incompatible standards of conduct binding the defendant;

 adjudication of separate individual claims would prejudice the interests of potential

 parties not joined to the suit; the defendant has acted or refused to act on grounds that

 apply generally to the putative class; or the court finds that ‘questions of law or fact

 common to class members predominate over any questions affecting only individual

 members, and that a class action is superior to other available methods for fairly and

 efficiently adjudicating the controversy.” FED. R. CIV. P. 23(b)(1)–(3).

        A class action may be certified only after a rigorous examination whether the

 requirements under Rule 23 have been met. Bell v. PNC Bank, N.A., 800 F.3d 360, 373

 (7th Cir. 2015). As the party seeking class certification, Mr. Long bears the burden of

                                                3
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 4 of 10 PageID #: 420




 demonstrating that he (the class representative) and the class as a whole meet the

 requirements of Rule 23(a), and those set forth in one of the subsections of Rule 23(b).

 Retired Chicago Police Ass’n v. City of Chicago, 7 F.3d 584, 596 (7th Cir. 1993).

 II.    Discussion

        The Fourth Amendment is violated when an arrested individual does not receive a

 probable cause determination within 48 hours, unless the government demonstrates “the

 existence of a bona fide emergency or other extraordinary circumstance.” McLaughlin,

 500 U.S. at 57. Courts have adopted a burden shifting analysis using 48 hours as a

 benchmark. See Portis v. City of Chicago, 613 F.3d 702, 704 (7th Cir. 2010) (citing id. at

 56–57). Under this framework, a period of 48 hours or less between arrest and

 presentation to a magistrate judge for a probable cause hearing is presumed reasonable,

 and the arrestee must show that the length of incarceration is unreasonable; a delay of

 more than 48 hours is presumed unreasonable, and a government official bears the burden

 of showing that any detention lasting more than 48 hours is reasonable and justifiable.

 McLaughlin, 500 U.S. at 56–57.

        Here, as noted above, Mr. Long alleges that the Sheriff had in place

 unconstitutional and defective “polices, practices, customs and procedures (or omissions

 thereof) … which resulted in Plaintiff and other similarly situated pretrial detainees being

 ‘over-detained,’ i.e. keeping warrantlessly arrested individuals for more than forty-eight

 (48) hours in the Madison County Jail before being given a judicial determination of

 probable cause, and/or not releasing individuals at the forty-eight hour (48) mark if they

 had not received a judicial probable cause determination” in violation of the Fourth

                                              4
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 5 of 10 PageID #: 421




 Amendment. Compl. ¶¶ 2–3. Mr. Long seeks “compensatory damages available under

 42 U.S.C. § 1983 [and] attorney’s fees and costs ….” Id. at 4.

        As noted above, the prospective class is defined as follows:

        All persons who were arrested without a warrant from January 13, 2015 to
        July 1, 2018, and detained in the Madison County Jail for more than forty-
        eight hours, without a judicial determination that probable cause existed to
        continue to detain them for the offense for which they were arrested, and
        without other valid legal reason to hold the arrestees, including, but not
        limited to, a warrant or hold from another jurisdiction.

 Dkt. 75 at 1.

        We now turn to address the Rule 23 requirements for class certification.

        A.       Rule 23(a) Requirements

                 1.   Numerosity

        To be eligible for certification, a proposed class must be so numerous that joinder

 of all the members as plaintiff would be impracticable. FED. R. CIV. P. 23(a)(1).

 “Although there is no ‘bright line’ test for numerosity, a class of forty is generally

 sufficient to satisfy Rule 23(a)(1).” A.M.T. v. Gargano, No. 1:10-cv-0358-JMS-TAB,

 2010 WL 4860119, at *3 (S.D. Ind. Nov. 22, 2010) (citing McCabe v. Crawford & Co.,

 210 F.R.D. 631, 644 (N.D. Ill. 2002)); see also Hubler Chevrolet, Inc. v. Gen. Motors

 Corp., 193 F.R.D. 574, 577 (S.D. Ind. 2000).

        Here, based on Mr. Long’s counsel’s review of court documents as well as

 information from defense counsel, Mr. Long contends that the proposed class includes

 anywhere between 300 and 1,000 individuals. The Sheriff concedes that, based on the

 parties’ initial review, it appears that at least 40 detainees were held for more than 48


                                               5
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 6 of 10 PageID #: 422




 hours before receiving a probable cause determination. Although the Sheriff argues that

 there may be some number of over-detainees who were held because of a bona fide

 emergency or other extraordinary circumstance and who would therefore fall outside the

 class definition, he has at this stage presented no evidence of the number of potential

 class members who might be in this category, and further, he has since withdrawn his

 objection to class certification. Accordingly, we find the numerosity requirement met in

 this case.

               2.     Commonality and Typicality

        Rule 23’s commonality criterion requires that the issues raised by the complaint be

 “common to the class as a whole” and that they “turn on questions of law applicable in

 the same manner to each member of the class.” General Tel. Co. of Sw. v. Falcon, 457

 U.S. 147, 155 (1982) (citing Califano v. Yamasaki, 442 U.S. 682, 701 (1979)). “The

 question of typicality in Rule 23(a)(3) is closely related to the … question of

 commonality.” Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992). A “plaintiff’s

 claim is typical if it arises from the same event or practice or course of conduct that gives

 rise to the claims of the other class members and his or her claims are based on the same

 legal theory.” Keele v. Wexler, 149 F.3d 589, 595 (7th Cir. 1998) (quotation marks and

 citation omitted).

        Here, “the primary issue in this case, whether each individual was detained for

 more than 48 hours after an arrest without a warrant and without a probable cause

 determination, is common to the class. Further, the primary legal question—whether the

 Fourth Amendment was violated as a result of this detention—is also common to each

                                               6
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 7 of 10 PageID #: 423




 class member.” McFarlane v. Carothers, No. 4:15-cv-00176-SEB-DML, 2017 WL

 1190602, at *4 (S.D. Ind. Mar. 31, 2017). Mr. Long’s claims and the claims of the

 putative class members are also “typical” of each other. All were arrested in Madison

 County, taken to Madison County Jail, and over-detained pursuant to the same alleged

 policy or custom of the Sheriff. Thus, Mr. Long has met his burden to satisfy the

 commonality and typicality requirements in this case.

                3.     Adequacy

        Rule 23(a)(4) requires that the named plaintiff “fairly and adequately protect the

 interests of the class.” This determination rests on several factors, including whether the

 named plaintiff has interests that are antagonistic to the class, whether the named plaintiff

 has a sufficient interest in the outcome of the litigation to ensure vigorous advocacy, and

 the adequacy of the named plaintiff’s counsel. See Fosnight v. LVNV Funding, LLC, 310

 F.R.D. 389, 393 (S.D. Ind. 2015). The Sheriff has not challenged Mr. Long’s adequacy

 as class representative or the adequacy of Mr. Long’s counsel. We agree that there is no

 indication that Mr. Long’s interests are antagonistic to those of the proposed class and he

 has a sufficient interest in the lawsuit as he stands to recover damages on behalf of

 himself as well as the class. The record shows that Mr. Long’s counsel is experienced in

 class action litigation as well as the subject matter at issue in this particular lawsuit. For

 these reasons, we find that Mr. Long has demonstrated that he will adequately represent

 the interests of the putative class.




                                                7
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 8 of 10 PageID #: 424




        B.     Rule 23(b)(3) Requirement

        In addition to the four threshold criteria of Rule 23(a), a proposed class must meet

 one of the additional requirements set forth in Rule 23(b). Here, the proposed class

 satisfies Rule 23(b)(3), which requires that “questions of law or fact common to class

 members predominate over any questions affecting only individual members, and that a

 class action is superior to other available methods for fairly and efficiently adjudicating

 the controversy.” FED. R. CIV. P. 23(b)(3). The Sheriff does not dispute that common

 questions of fact or law predominate in this case and that the requirements for

 certification under Rule 23(b)(3) are met. Several courts addressing this issue in over-

 detention cases such as this have likewise found that Rule 23(b)(3) is the appropriate

 vehicle for certifying such a class. See, e.g., McFarlane, 2017 WL 1190602, at *6; Portis

 v. City of Chicago, No. 02 C 3139, 2003 WL 22078279, at *3 (N.D. Ill. Sept. 8, 2003);

 Rahim v. Sheahan, No. 99 C 0395, 2001 WL 1263493, at *16–17 (N.D. Ill. Oct. 19,

 2001). The court thus finds that a class should be certified in this action under Rule

 23(b)(3).

        C.     Class Definition

        The Sheriff argues that, if the Court decides that a class should be certified in this

 case, the class definition should be modified to exclude any individual for whom a “bona

 fide emergency or other extraordinary circumstance” prevented him from providing a

 prompt probable cause review. Mr. Long has no objection to including such an exclusion

 in the class definition. Because the parties agree to this modification of the class

 definition, that exclusion will be added to the definition of the class certified in this case.

                                                8
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 9 of 10 PageID #: 425




 III.   Conclusion

        For the reasons detailed above, Plaintiff’s Motion to Certify Class [Dkt. 75] is

 GRANTED. The following class shall be certified under Fed. R. Civ. P. 23(a) and (b)(3)

 in this matter:

        All persons who were arrested without a warrant between January 13, 2015
        and July 1, 2018, and detained in the Madison County Jail for more than
        forty-eight hours, without a judicial determination that probable cause
        existed to continue to detain them for the offense for which they were
        arrested, or without any other valid reason to hold the arrestees for more
        than forty-eight hours, including but not limited to a warrant or hold from
        another jurisdiction, except any person for whom a bona fide emergency or
        other extraordinary circumstance prevented Defendant from providing a
        prompt probable cause review.

 Because we find proposed class counsel capable of advancing the interests of the class,

 their application for class counsel [Dkt. 77] is also GRANTED.

        IT IS SO ORDERED.



               4/15/2020
 Date: _________________________                  _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




                                              9
Case 1:17-cv-00142-SEB-TAB Document 99 Filed 04/15/20 Page 10 of 10 PageID #: 426




  Distribution:

  Curtis Matthew Graham
  FREEMAN MATHIS & GARY, LLP
  cgraham@fmglaw.com

  Timothy Sean Lanane
  tslanane@sbcglobal.net

  Christopher Carson Myers
  CHRISTOPHER C. MYERS & ASSOCIATES
  cmyers@myers-law.com

  Casey C. Stansbury
  FREEMAN MATHIS & GARY, LLP
  cstansbury@fmglaw.com




                                       10
